DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 04/28/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. § 103 have been fully considered and are moot in view of new grounds of rejection prompted by Applicant’s amendment to claims.  A new ground(s) of rejection is made in view of Zively (US 20110178484 A1) in view of Hewson et al. (US 3905361 A).
The objection to claims 10-19 has been withdrawn due to the amendment of claim 10 which distinguishes the claims 10-19 from those of 1-9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 9-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zively (US 20110178484 A1) in view of Hewson et al. (US 3905361 A).
Regarding claim 1, Zivley teaches an external catheter system (Fig. 1), comprising: an elongated sheath (12) having an open upper end and an open lower end (Zivley Annotated Fig. 1); 
an inflatable ring (the entirety of the inflation portion including at least 20, 32 and 42) affixed about an exterior of the open upper end (Fig. 1) [0021]; 
wherein the inflatable ring comprises a rigid exterior ring portion (20) and an inflatable interior ring portion (32); 
wherein the inflatable interior ring portion is disposed on an interior surface of the rigid exterior ring portion (Fig. 1), such that the rigid exterior ring portion and the inflatable interior ring portion are disposed in a coplanar orientation, the shared plane being along the surface of (20); 
Zivley teaches an inflation tube (34) which may be a flexible hose [0009], the flexible hose being in communication with the interior volume of the inflatable ring to function as described by Zivley. Zivley fails to specify a syringe valve affixed to a distal end of the inflation tube, wherein the syringe valve is configured to operably connect to a syringe; whereupon depression of a plunger of the syringe, air is dispensed into the inflatable ring.

    PNG
    media_image1.png
    661
    732
    media_image1.png
    Greyscale

Zivley Annotated Fig. 1

Hewson teaches a device which seeks to solve the same problem of retaining a device in place with a balloon (5) which inflates for retention (Abstract). Hewson further teaches a syringe valve (11) affixed to a distal end of the inflation tube (10), wherein the syringe valve is configured to operably connect to a syringe (12) (Col. 2: ln 6-7); whereupon depression of a plunger (16) of the syringe, air is dispensed into the inflatable ring (Col. 1: ln 66 – Col. 2: ln 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring inflation of Zivley with the syringe system of Hewson as a simple substitution of one known element for another to obtain a predictable result MPEP 2143 IB.

Regarding claim 2, Zivley in view of Hewson teaches the external catheter system of claim 1.
Zivley fails to teach a pilot balloon disposed adjacent to and in fluid communication with the syringe valve.
Hewson further teaches a pilot balloon (9) disposed adjacent to and in fluid communication with the syringe valve (11) (Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflation mechanism of Zivley in view of Hewson with the pilot balloon of Hewson to provide visual indication of balloon pressure to the user (Hewson Col. 2: ln 13-15).

Regarding claim 3, Zivley in view of Hewson teaches the external catheter system of claim 1.
Zivley further teaches a diameter of the elongated sheath (12) decreases towards the open lower end defining a drainage tube (14) (Zivley Annotated Fig. 1).

Regarding claim 4, Zivley in view of Hewson teaches the external catheter system of claim 1.
Zivley further teaches the urine is collected and transferred to a container [0003]. As Zivley incorporates US 4239044 A (Pavlinch), Zivley is considered to teach a urine collection bag removably securable to the open lower end. (Pavlinch Col. 3: ll. 5-6).

Regarding claim 6, Zivley in view of Hewson teaches the external catheter system of claim 1.
Zivley further teaches the inflation tube (34) is affixed to a lower side of the inflation ring (at least 32) (Zivley Annotated Fig. 1).

Regarding claim 9, Zivley in view of Hewson teaches the external catheter system of claim 1.
Zivley further teaches the inflatable ring (at least 20) is affixed about an exterior of the open upper end of the elongated sheath (Zivley Annotated Fig. 1), specifically where (20) overlaps and surrounds (16) in Fig. 1.

Regarding claim 10, Zivley teaches an external catheter system (Fig. 1), comprising: an elongated sheath (12) having an open upper end and an open lower end (Zivley Annotated Fig. 1); 
an inflatable ring (the entirety of the inflation portion including at least 20, 32 and 42) removably secured about an exterior of the open upper end (Fig. 1) [0021, 0020]; 
a slot disposed about a circumference of the inflatable ring along an upper side thereof (Zivley Annotated Fig. 1), wherein the slot is dimensioned to frictionally engage the open upper end of the elongated sheath therein (16) [0018-0020]; 
whereupon securement of the inflatable ring to the elongated sheath, the upper side of the inflatable ring is disposed perpendicular to a sidewall of the elongated sheath (Fig. 1); 
an inflation tube (34) in fluid communication with an interior volume of the inflatable ring (Fig. 1); Page 3 of 11Attorney Docket No. KIMLEE.P0001PATENT 
Zivley fails to teach a syringe valve affixed to a distal end of the inflation tube, wherein the syringe valve is configured to operably connect to a syringe; whereupon depression of a plunger of the syringe, air is dispensed into the inflatable ring.
Hewson teaches a device which seeks to solve the same problem of retaining a device in place with a balloon (5) which inflates for retention (Abstract). Hewson further teaches a syringe valve (11) affixed to a distal end of the inflation tube (10), wherein the syringe valve is configured to operably connect to a syringe (12) (Col. 2: ln 6-7); whereupon depression of a plunger (16) of the syringe, air is dispensed into the inflatable ring (Col. 1: ln 66 – Col. 2: ln 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring inflation of Zivley with the syringe system of Hewson as a simple substitution of one known element for another to obtain a predictable result MPEP 2143 IB.

Regarding claim 11, Zivley in view of Hewson teaches the external catheter system of claim 10.
Zivley fails to teach a pilot balloon disposed adjacent to and in fluid communication with the syringe valve.
Hewson further teaches a pilot balloon (9) disposed adjacent to and in fluid communication with the syringe valve (11) (Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflation mechanism of Harvie in view of Hewson with the pilot balloon of Hewson to provide visual indication of balloon pressure to the user (Hewson Col. 2: ln 13-15).

Regarding claim 12, Zivley in view of Hewson teaches the external catheter system of claim 10.
Zivley further teaches a diameter of the elongated sheath (12) decreases towards the open lower end defining a drainage tube (14) (Zivley Annotated Fig. 1).

Regarding claim 13, Zivley in view of Hewson teaches the external catheter system of claim 10.
Zivley further teaches the urine is collected and transferred to a container [0003]. As Zivley incorporates US 4239044 A (Pavlinch), Zivley is considered to teach a urine collection bag removably securable to the open lower end. (Pavlinch Col. 3: ll. 5-6).

Regarding claim 14, Zivley in view of Hewson teaches the external catheter system of claim 10.
Zivley further teaches the inflatable ring (the entirety of the inflation portion including at least 20, 32 and 42) comprises a rigid exterior ring portion (20) and an inflatable interior ring portion (32); 
wherein the inflatable interior ring portion is disposed on an interior surface of the rigid exterior ring portion (Fig. 1), such that the rigid exterior ring portion and the inflatable interior ring portion are disposed in a coplanar orientation, the shared plane being along the surface of (20); 
wherein the inflatable interior portion is in fluid communication with the inflation tube (34).

Regarding claim 15, Zivley in view of Hewson teaches the external catheter system of claim 10.
Zivley further teaches the inflation tube (34) is affixed to a lower side of the inflation ring (at least 32) (Zivley Annotated Fig. 1).

Regarding claim 20, Zivley in view of Hewson teaches the external catheter system of claim 14.
Zivley further teaches the slot (22) is defined between the rigid exterior ring portion (on the lower side) and the inflatable interior ring portion (32) (Zivley Annotated Fig. 1).

Regarding claim 19, Zivley in view of Hewson teaches the external catheter system of claim 10.
Zivley further teaches the elongated sheath (12) removably secures to the inflatable ring (at least 20) via inserting the open upper end (Zivley Annotated Fig. 1) through a central aperture of the inflatable ring and bending the open upper end to engage the slot as described in the assembly [0018-0020], bending being considered functionally equivalent to folding when retaining the device.
“Folding the upper end” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zivley in view of Hewson and further in view of US 9125752 B2 (Zeller).
Regarding claim 7, Zivley in view of Hewson teaches the external catheter system of claim 1.
Zivley fails to teach the syringe valve comprises a two-way check valve.
Zeller teaches a urine collection apparatus which seeks to solve the same problem of urine storage which comprises a two-way check valve (Col. 4: ln 54-56), said check valve being used to equilibrate pressure (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Zivley in view of Hewson to equilibrate pressure (Zeller Abstract) which would allow for a greater degree of control in regulating pressure to prevent injury [Zivley 0034].

Regarding claim 16, Zivley in view of Hewson teaches the external catheter system of claim 10.
Zivley fails to teach wherein the syringe valve comprises a two-way check valve.
Zeller teaches a urine collection apparatus which seeks to solve the same problem of urine storage which comprises a two-way check valve (Col. 4: ln 54-56), said check valve being used to equilibrate pressure (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Zivley in view of Hewson to equilibrate pressure (Zeller Abstract) which would allow for a greater degree of control in regulating pressure to prevent injury [Zivley 0034].

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zivley in view of Hewson and further in view of US 20090216206 A1 (Nishtala et al.).
Regarding claim 8, Zivley in view of Hewson teaches the external catheter system of claim 1.
Zivley fails to teach the syringe valve is threaded to engage complementary threading disposed on the syringe, such that the syringe is removably securable to the syringe valve.
Nishtala teaches a device with an inflatable cuff which seeks to solve the same problem of using an inflatable device for retention. Nishtala teaches an inflation port (40) which corresponds to the syringe valve of claim 1 which is threaded to engage complementary threading disposed on the syringe, via a luer connector [0067], such that the syringe is removably securable to the syringe valve [0067].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe valve of Zivley in view of Hewson with the luer-connector of Nishtala to allow for selective inflation and deflation of the inflatable ring [Nishtala 0067].

Regarding claim 17, Zivley in view of Hewson teaches the external catheter system of claim 10.
Zivley fails to teach the syringe valve is threaded to engage complementary threading disposed on the syringe, such that the syringe is removably securable to the syringe valve.
Nishtala teaches a device with an inflatable cuff which seeks to solve the same problem of using an inflatable device for retention. Nishtala teaches an inflation port (40) which corresponds to the syringe valve of claim 1 which is threaded to engage complementary threading disposed on the syringe, via a luer connector [0067], such that the syringe is removably securable to the syringe valve [0067].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe valve of Zivley in view of Hewson with the luer-connector of Nishtala to allow for selective inflation and deflation of the inflatable ring [Nishtala 0067].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781